                Case 20-10553-CSS             Doc 246     Filed 04/03/20        Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                               )
 In re:                                                        )   Chapter 11
                                                               )
 ART VAN FURNITURE, LLC, et al., 1                             )   Case No. 20-10553 (CSS)
                                                               )
                                   Debtors.                    )   (Jointly Administered)
                                                               )
                                                               )   D.I. 168
                                                               )

CERTIFICATION OF COUNSEL REGARDING PROPOSED ORDER AUTHORIZING
  AND APPROVING THE RETENTION AND EMPLOYMENT OF ALVAREZ &
       MARSAL NORTH AMERICA, LLC AS FINANCIAL ADVISORS TO
         THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

          The undersigned proposed counsel to the debtors and debtors in possession (collectively,

the “Debtors”) in the above-captioned chapter 11 cases hereby certifies as follows:

          1.     On March 16, 2020, the Debtors filed the Debtors’ Application for Entry of an

Order Authorizing and Approving the Retention and Employment of Alvarez & Marsal North

America, LLC as Financial Advisors to the Debtors Nunc Pro Tunc to the Petition Date (the

“A&M Retention Application”) [D.I. 145].

          2.     In support of the A&M Retention Application, the Debtors filed the Declaration of

Dennis Stogsdill in Support of Debtors’ Application for Entry of an Order Authorizing and

Approving the Retention and Employment of Alvarez & Marsal North America, LLC as Financial

Advisors to the Debtors Nunc Pro Tunc to the Petition Date (the “Stogsdill Declaration”) [D.I.

145-2].



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC
(2509); AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
(8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC
(6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the
Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
             Case 20-10553-CSS          Doc 246     Filed 04/03/20     Page 2 of 3




       3.       In further support of the A&M Retention Application, the Debtors filed the

Proposed Order Authorizing and Approving the Retention and Employment of Alvarez & Marsal

North America, LLC as Financial Advisors to the Debtors Nunc Pro Tunc to the Petition Date (the

“Proposed A&M Retention Application Order”) [D.I. 145-3].

       4.       The Office of the United States Trustee provided informal comments to the

Stogsdill Declaration and Proposed A&M Retention Application Order (collectively, the

“Responses”).

       5.       As a result, proposed counsel to the Debtors filed the Supplemental Declaration of

Dennis Stogsdill in Support of Debtors’ Application for Entry of an Order Authorizing and

Approving the Retention and Employment of Alvarez & Marsal North America, LLC as Financial

Advisors to the Debtors Nunc Pro Tunc to the Petition Date (the “Supplemental Declaration”)

[D.I. 245]

       6.       Proposed counsel to the Debtors has revised the Proposed A&M Retention

Application (the “Revised Proposed A&M Retention Application Order”) and circulated the

Revised Proposed A&M Retention Application Order to the Office of the United States Trustee.

The Office of the United States Trustee has been provided with a copy of the Revised Proposed

A&M Retention Application Order and confirmed that they do not object to its entry. Attached

hereto as Exhibit A is the Revised Proposed A&M Retention Application Order. A redline

reflecting the changes between the Revised Proposed A&M Retention Application Order and the

version originally submitted with the A&M Retention Application is attached hereto as Exhibit

B.




                          [Remainder of Page Intentionally Left Blank]

                                                2
               Case 20-10553-CSS      Doc 246     Filed 04/03/20   Page 3 of 3




      7.       Accordingly, the Debtors respectfully request that the Court enter the Revised

Proposed A&M Retention Application Order attached hereto as Exhibit A at the Court’s

convenience.

Dated: April 3, 2020                       BENESCH, FRIEDLANDER, COPLAN &
Wilmington, Delaware                       ARONOFF LLP

                                            /s/ Kevin M. Capuzzi
                                           Gregory W. Werkheiser (DE No. 3553)
                                           Michael J. Barrie (DE No. 4684)
                                           Jennifer R. Hoover (DE No. 5111)
                                           Kevin M. Capuzzi (DE No. 5462)
                                           Kate Harmon (DE No. 5343)
                                           John C. Gentile (DE No. 6159)
                                           222 Delaware Avenue, Suite 801
                                           Wilmington, DE 19801
                                           Telephone: (302) 442-7010
                                           Facsimile: (302) 442-7012
                                           E-mail: gwerkheiser@beneschlaw.com
                                                   mbarrie@beneschlaw.com
                                                   jhoover@beneschlaw.com
                                                   kcapuzzi@beneschlaw.com
                                                   kharmon@beneschlaw.com
                                                  jgentile@beenschlaw.com

                                           Proposed Counsel to the Debtors and Debtors in
                                           Possession




                                              3
